Name: Commission Regulation (EEC) No 495/84 of 27 February 1984 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 2 . 84 Official Journal of the European Communities No L 59 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 495 / 84 of 27 February 1984 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC ) No 1600 / 83 ( 2 ), and in particular Article 6 (7 ) thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management ( 3 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain recipient third countries and organizations have requested the supply of the quantity of butteroil set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 4 ), as amended by Regulation (EEC) No 1886 / 83 ( 5 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 February 1984 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 163 , 22 . 6 . 1983 , p. 56 . ( 3 ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( 4 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 5 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . No L 59 / 2 Official Journal of the European Communities 29 . 2 . 84 ANNEX I Notice of invitation to tender ( 1 ) Description of the lot A B 1 . Programme 1983 ( a ) legal basis .Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient WFP 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 310 tonnes 160 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Luxembourg German 9 . Specific characteristics  10 . Packaging Five kilograms 11 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 30 April 1984 13 . Closing date for the submission of tenders 12 March 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 May 1984 ( b ) closing date for the submis ­ sion of tenders 26 March 1984 15 . Miscellaneous ( J ) ' 29 . 2 . 84 Official Journal of the European Communities No L 59 / 3 Description of the lot C 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination } Rwanda 4 . Stage and place of delivery Free-at-destination  EEC Oprovia Warehouse at Kicukiro (Kigali ) via Mombasa 5 . Representative of the recipient Oprovia , SiÃ ¨ge social Ã Kigali , boÃ ®te postale 953 , Kigali , Rwanda 6 . Total quantity 50 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging Five kilograms 11 . Supplementary markings on the packaging 'Ã LA RÃ PUBLIQUE RWANDAISE' 12 . Shipment period Before 31 March 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 59 / 4 Official Journal of the European Communities 29 . 2 . 84 Description of the lot D 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient ICRC 3 . Country of destination Nicaragua 4. Stage and place of delivery cif Corinto 5 . Representative of the recipient ( 2 )  6 . Total quantity 15 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 2,5 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'NIC 105 / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' 12 . Shipment period Before 31 March 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 3 ) 9 . 2 . 84 Official Journal of the European Communities No L 59 / 5 Description of the lot E F G [ . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 Recipient NGO Country of destination See Annex II . Stage and place of delivery fob . Representative of the recipient ( 2 )  . Total quantity 120 tonnes V 30 tonnes 85 tonnes . Origin of the butteroil To be manufactured from intervention butter . Intervention agency holding the stocks French Dutch . Specific characteristics  . Packaging Five kilograms . Supplementary markings on the packaging See Annex II Shipment period Before 31 March 1984 Closing date for the submission of tenders  In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  Miscellaneous The costs of supply are determined by the French Dutch intervention agencies in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) ( 5 )  No L 59 / 6 Official Journal of the European Communities 29 . 2 . 84 Description of the lot H 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNHCR 3 . Country of destination Uganda 4 . Stage and place of delivery Free-at-destination Kampala 5 . Representative of the recipient The Representative UNHCR, PO box 3813 , Kampala , Uganda 6 . Total quantity 125 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging Five kilograms 11 . Supplementary markings on the packaging 'TO UNHCR PROGRAMME OF ASSISTANCE IN UGANDA / KAMPALA' 12 . Shipment period Before 31 March 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 3 ) 29 . 2 . 84 Official Journal of the European Communities No L 59 / 7 Notes ( J ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice an invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall forward to the recipient on the latter's request and in accordance with his instructions , the documents necessary for importation of the goods into the country of destination . ( 4 ) Shipment to take place in containers of 20 ft . Conditions : shippers , count , load and stowage (els ). ( 5 ) To be delivered on standard pallets  40 cartons each pallet  wrapped in plastic shrunk cover . No L 59 / 8 Official Journal of the European Communities 29 . 2 . 84 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 310 280 PAM Bolivia Bolivia 2578 / Butteroil / El Alto La Paz , Action of the World Food Programme 30 PAM PDR Yemen PDR Yemen 2486 PI / Butteroil / Aden Action of the World Food Programme B 160 50 PAM Tanzania Tanzania 2298 / Butteroil / Zanzibar / Action of the World Food Programme 110 PAM Tanzania A red ball of 30 cm diameter and : Tanzani 2247 / Butteroil / Dar es Salaam / Action of th World Food Programme E 120 20 CRS Sri Lanka Sri Lanka / Cathwel / 90143 / Colombo Action of CRS / For free distribution I 25 DeutscheWelthungerhilfe Sri Lanka Sri Lanka / DWH 92804A / ColomboAction of DWH / For free distribution 30 Caritas B Paraguay Paraguay / Caritas / 90212 / Asuncion Action of Caritas B / For free distribution 45 Caritas G Zambia Zambia / Caritas / 90441 / Lusaka via Dar &lt; Salaam / Action of Caritas G / For fre distribution F 30 15 Caritas N Tanzania Tanzania / Caritas / 90320 / Dar es Salaam Action of Caritas N / For free distribution 15 Caritas I Sudan Sudan / Caritas / 90610 / Juba via Mombasa Action of Caritas I / For free distribution G 85 15 CRS Jordan Jordan / Cathwel / 90142 / Aqaba / Action i CRS / For free distribution I 15 Caritas I Somalia Somalia / Caritas / 90608 / MogadishuAction of Caritas I / For free distribution 30 Caritas I Sudan Sudan / Caritas / 90609 / Port Sudan / Actio of Caritas I / For free distribution 25 U-landshjÃ ¦lp fra folk til folk Guinea-Bissau Guiniea-Bissau / ULF / 91205 / Bissau AcÃ §Ã ¢o do U-landshjÃ ¦lp fra folk til folk destinado Ã distribuiÃ §Ã £o gratuita